:From:

293 Mr. Abel Acosta
Clerk, Tx. Ct. Crim. Appeals

Date: 12/18/15.

RE: Ex Parte David Gonzales - WR-Sl,336-O4

 

Dear Clerk,

enclosed please find "Applicant

Of Court And State Documents And Objection

A Hearing In Tiis Case."

Will you please file these with the rest
bring it to the attention of the Court.

Additionally when you acknowledge rece

the trial court/district clerks office sen

`Writ of Habeas Corpus

§f,zB@O“/~

Mr. David Gonzales

No. 869900

Eastham Unit

2665 Prison Rd. l

Lovelady, Tx. 75851RECENED|N

couRT oF chMlNAL APPEALS
DEC 2 8 2015
Abe| Acosta, C|erk

 

's Objections To Untimely Filing

To The Trial Courts Not Holding

of the papers in this cause and

ipt will you please inform me if

t along with my VACCP Art. ll.07

my supporting 49~page Memo.Of Law and my lO-Exhibits

(SO-pages) and my Motion For An Evidentiary Hearing, to you?

Will you also inform me if the trial court

Of Fact and Conclusions of Law in this case.

_me nor advised me of these.

issued any Orders and/or Findings

mhe district clerk has not sent

Thanking you for your time & assistance in this matter 1 remain.‘.

»-w

sincerel

  

/ SZ

'IN THE ooURT oF cRmmAL APPEALS
'FoR THE sTA-i'E oF TEXAS
AUSTIN, TExAs
EX PARTE § y
DAvID GONZA'LES § No. wR-51,336-04

Tr. Ct. No. D-l-DC-87-088352-A

 

EX PARTE § lN T§E DISTRICT COURT
§ 331S JUDlCIAL DISTRICT
DAVID GONZALES `§ TRAVIS COUNTY TEXAS

APPLICANT'S OBJECTION TO UNTIMELY FILING OF
COURT AND STATE DOCUMENTS

10 THE HONORABLE JUDGES.OF SAID COURT:

NOW COMES, the Applicant, David Gonzales, and submits these Objections under

Art. ll.07, Code of Criminal Procedure and would show the Court the following:
l{

Applicant incorporates and reurges all of his previous arguments and authorities
in his 49- page memorandum of law, Motion For An Evidentiaiy Hearing & lO- Exhibits.
II.

Applicant 4objects to the failure of the trial court to hold an Evidentiary
Hearing on this case. The trial court was presented with numerous non frivolous
claims of Ineffective Assistance Of Counsel at both the trial and direct appeal
stages in conjunction with error by the magistrate which issued Applicants arrest
warrant without probable cause to do so, and numerous Prosecutorial Misconduct
Errors. The trial court has received an affidavit from the lead prosecutor in
this case. The assertions in the lead prosecutors affidavit have not been subjected
to cross-examination and thus, the trial court cannot legitimately base a decision
on that affidavit. Moreover, the lead prosecutors affidavit is intentionally incon-
sistent and fails to set out a legitimate basis for the acts and omissions alleged
to have constituted numerous counts of Prosecutorial Misconduct.

A live Evidentiary Hearing is the best way"”for* the court to resolve disputed
factual issues. t This‘ was recognized as true by Presiding Judge Keller in her
concurring opinion in Ex Parte Byars, 176 S.W.3d 841 (TCA 2005). In Byars Judge
Keller Stated: `

“The confrontation Clause reflects a Judgment about how the reliability of
testimony can best be determined. The Clause commands that reliability be
assessed by testing in the crucible of cross- -examination. The judgment
is valid regardless of the circumstance that the confrontation clause does
not apply to the State.» ...adversarial testing is the constitutionally
prescribed method of assessing, and it 'beats and bolts out the truth much

Page l Of 3.

better' than the procedure used here."
FOR THESE REASONS, Applicant objects to the failure of the court to hold a Hearing.
I`_I_`I.
Additionally, on December 02, 2015 this court received my VACCP Art. 11.07'
Writ of Habeas Corpus, 4C- Pg. Memo Of Law & lG-Exhibits from the Trial court.

On .Dec. 15, 2015 the Applicant received the States Original Answer indicating
~that it had been filed on Dec. 8, 2015, 6-days after you received my Application
from Velma Price the Trayis County District Clerk.

This is contrary to Art. 11.07 of the Cd. of Cr. Pr. Sections 3(b) and Section
7. The States deadline to` answer was on Noyember lO, 2015. §Q§§:(The State did

 

not date their Original Answer).
This procedure has violated my Constitutional Rights to Due Process and Equal
Protecti n of the Law pursuant to the U"S. Constitution Articles 6 and 14. '

At this time the .Applicant requests that those Documents you have received
from ther trial court and the State to the court of conyiction¢ and subsequently
allow the Applicant.to respond to the State's answer. This will allow the Applicant
to bypass the Petition For Mandamus tiat could be filed in this cause.

Applicant has not been notified whether or not the court properly and timely
submitted 'an Order 'Designating Issues as required by law to extend the court's
obligation to forward these documents within ZOedays of the 15th day allowed to
the State to respond. If there was no Order designating Issues the Court had no
authority extending the time either for the State's response and the untimely
filing of the court documents. _§Q§§:(The Dist. Clerk hasn't informed me of any
Order or Findings from the trial court). /`

00NCLUSION
In closing please consider this Motion for a Petition For Writ Of Mandamus
remanding lthis cause to the trial court for proper consideration and allowing
the Applicant to reply to the State's Q~page answer.

Under the Law, common or written, since the district attorney was extremely
latein filing her response and the trial court failing to submit an Order desig-
nating issues extending the tins for the trial court to send the Application to

`this Court; Applicant would seek a Motion For Summary Judgment granting relief

as requsted in Applicant's application.

Page 2 Of 3

PRAYER

 

For all these reasors Mr. Gonzales requests the Court'Grant this Motion and
remand this case to the trial court for further proceedings as the Court deems

fit.

Evidentiary Hearing requested to fully develop the Habeas Corpus record from
the needed testimonies. Please see lead prosecutors affidavit and the Applicant‘s
Memorandum 0f Law, Table Of lO-Exhibits and Motion For An Evidentiary Hearing

in this case.

Dat€:_Dec. 181 2015

___~.

 

Respectfully submitted,

/S[" M¢Md;?¢/A)

'Mr. David Gonzales, Applicant

 

Page 3 Of 3.